Title: Wednesday. May 21.
From: Adams, John
To: 


       What is it, in the Air, which burns? When We blow a Spark with the Bellows, it spreads. We force a current of Air to the Fire, by  this machine, and in this Air, are inflammable Particles. Can it be in the same manner that Life is continued by the Breath. Are there any Particles conveyed into the Blood of Animals through the Lungs, which increase the heat of it, or is the Pulse caused by rarifying the Blood or any Part of it, into Vapour, like the Experiment made with Spirits of Wine in a Glass Tube, with a globule at each End. If one End, or Globule, is placed in a Position a little Warmer, than the other, you see a Pulsation, caused by repeated rarefactions of the Spirits of Wine into Vapour at one End, which flows to the other and then reflows Again to its former Position where it is again rarified, and protruded.
       The external Air, drawn into the Lungs in Breathing, through the Mouth or Nostrils, either Leaves some Particles behind, in the Lungs, or in the Blood, or carries some Particles off with it. It may do both, i.e. carry in some Particles that are salubrious, and carry out others which are noxious. The Air once breathed is certainly altered. It is unfit to be breathed again. The Body is said to render unfit for Respiration a Gallon of Air in a Minute. 4 Persons in a Coach would render unfit, 4 Hogsheads of Air in an Hour, which is more than the Coach would hold, which shews the Necessity of keeping the Windows open, and of frequently airing your dining Rooms, keeping Rooms and Bed Chambers. I suspect that the Health of Mankind is much injured by their Inattention to this Subject.
       Mr. Hartley, Mr. Franklin, Mr. Jay, Mr. Laurens, met me, at my House, Hotel du Roi, Au Carrousel, this Evening, and We exchanged with Mr. Hartley Full Powers, and entered into Conferences.
       
       Mr. Hartley made Us the following Proposition in writing, viz.
       
        
        
         
          ”Whereas it is highly necessary that an Intercourse of Trade and Commerce should be opened, between the People and Territories, belonging to the Crown of Great Britain, and the People and Territories of the United States of America, and whereas it is highly expedient, that the Intercourse between Great Britain and the said United States, should be established, on the most enlarged Principles of reciprocal Benefit to both Countries; but from the Distance between Great Britain and America, it must be a considerable Time, before any Convention or Treaty for establishing and regulating the Trade and Intercourse between Great Britain and the said United States of America, upon a permanent Foundation can be concluded: Now, for the Purpose of making a temporary Regulation of the Commerce and Intercourse between Great Britain and the said United States of America
          ”It is agreed, that all the Citizens of the United States of America, shall be permitted to import into, and export from any Part of his Britannick Majestys Dominions in American Ships, any Goods, Wares and Merchandises, which have been so imported or exported by the Inhabitants of the British American Colonies, before the Commencement of the War, upon payment of the same Duties and Charges, as the like sort of Goods or Merchandize, are now or may be subject and liable to, if imported by British subjects, in British Ships, from any British Island or Plantation in America. And that all the Subjects of his Britannick Majesty shall be permitted to import and to export from any Part of the Territories of the thirteen United States of America, in British Ships, any Goods, Wares and Merchandizes, which might have been so imported or exported by the Subjects of his Britannic Majesty, before the Commencement of the War, upon Payment of the same Duties and Charges, as the like Sort of Goods, Wares and Merchandizes are now or may be subject and liable to if imported in American Ships, by any of the Citizens of the United States of America.
          “This Agreement to continue in Force untill—
          “Provided always that nothing contained in this Agreement, shall at any Time hereafter, be argued, on either Side, in Support of any future demand or Claim.”
         
        
       
       Mr. Hartley withdrew and We entered into Consultation, upon his Proposition.
       We agreed to write a Line to Mr. Hartley to enquire if he thought himself authorized to sign that Agreement without further orders from St. James’s. The Gentlemen proposed that I should write it as first in the Commission. I answered that in that Case I must have their Sanction to the Letter. They desired me to draw one. I sat down to the Table and wrote
       
       
        
        
         
          
           Sir
          
          The American Ministers have done me the Honour to direct me, to present you their Compliments, and desire to be informed whether you think yourself sufficiently authorized to agree and subscribe to the Proposition you have made them this Evening, without further Instructions or Information from your Court.
         
        
       
       
       Dr. Franklin moved that the Secretary should sign and send it, which was agreed, the Letter being approved in the foregoing Words. The Gentlemen desired me to draw an Answer to Mr. Grands Letter, and a Letter to the Bankers in Amsterdam which I agreed to do and lay it before them at their next Meeting.
      